DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species A: FIG. 1.  Species B: FIG. 4.  Species C: FIG. 7.  Species D: FIG. 10. The species are independent or distinct because the boom assembly and boom connections to the frame are distinct and non obvious variants of each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant was required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-2 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., employing different search queries).
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Piya G. Salgia (Reg. No. 75,158) on 15 August 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-6 and 11-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the way in which (Claims 1 and 15) “wherein the boom assembly pivot is commonly positioned for both a vertical lift boom assembly and a radial lift boom assembly” must be shown or the feature(s) canceled from the claim(s).  (Claim 15 is to a vertical lift boom assembly.) No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not reasonably describe the claimed phrase, “a line of sight of an operator seated in the operator cab.” The “line of sight of an operator seated in the operator cab” was not possessed by the inventor(s) at the time the application was filed. The line of sight depends on the height of the operator and the size of the operator cab which is not clearly defined in the written description; lines 185 in the drawings do not further the definition of the line of sight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-2, 4-6, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffitt et al. (US 5609464) (“Moffitt”; FIG. 2 on the left below; FIG. 1 of the current application on the right below).

    PNG
    media_image1.png
    801
    807
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    636
    802
    media_image2.png
    Greyscale

Claim 1: a mainframe (14) extending in a fore-aft direction; an operator cab (12) coupled to the mainframe; a boom assembly (10) movably coupled to the mainframe at a boom assembly pivot (60), the boom assembly movable between a retracted position and an extended position (FIG. 1-2); wherein the boom assembly pivot is located aft of the operator cab and is commonly positioned for both a vertical lift boom assembly and a radial lift boom assembly (60 is capable of taking different boom assemblies since it was all assembled together);
Claim 2: wherein the mainframe includes a pair of supports (24) supporting the boom assembly, the pair of supports positioned on each side of the mainframe and aft of the operator cab, the pair of supports extending upwardly from and terminating at an upper end located substantially above a support surface of the mainframe and below a line of sight of an operator seated in the operator cab, the boom assembly pivot positioned on an upper portion of the support (FIG. 1-3);
Claim 4: wherein the vertical lift boom assembly comprises: a pair of boom arms positioned on each side of the mainframe (40), each boom arm including a fore portion and a rear portion, the rear portion including a prong with a first portion and a second portion (56), the fore portion for coupling to an attachment (30), a pair of first links positioned on each side of the mainframe (64), the first link coupled to the first portion of the prong and the mainframe; a pair of second links (42) extending in an upright direction on each side of the mainframe, the second link coupled to the second portion of the prong and the boom assembly (FIG. 1-3); and a pair of actuators (74/76) positioned on each side of the mainframe coupled to the boom arm at or near the prong of the boom arm and the mainframe, wherein the extension of the actuator lifts the fore portion of the boom arm, the fore portion following a vertical lift path when the actuators move between a retracted position and an extended position (FIG. 1-3);
Claim 5: wherein the first link is below the boom arm when moving between the retracted state and the extended state (FIG. 1-2);
Claim 6: wherein the prong and the second link coupling create a visibility window (FIG. 2);
Claim 11: a pair of supports (24) fixedly coupled to each side of the mainframe (14) and aft of the operator cab (12), the pair of supports extending upwardly from and terminating at an upper end located below a line of sight of an operator seat in the operator cab (FIG. 1-3); a pair of boom arms (40) extending in a fore-aft direction on each of the mainframe, each boom arm including a fore portion and a rear portion, the rear portion including a prong with a first portion and a second portion (56), and a pair of first links (64) positioned on each side of the mainframe, the first link coupled to the first portion of the prong and the mainframe; a pair of second links (42) extending in an upright direction on each side of the mainframe, the second link coupled to the second portion of the prong, and a boom assembly pivot (60) located proximal to the upper end of the support, the fore portion for coupling to an attachment (30), a pair of actuators (74/76) positioned on each side of the mainframe, each actuator coupled to each boom arm at or near the prong of the boom arm, and the mainframe wherein the extension of the actuator lifts the fore portion of the boom arm, the fore portion following a vertical lift path when the actuators move between a retracted position and an extended position (path is vertical in top of path; FIG. 1-3);
Claim 12: wherein the first link is below the boom arm when moving between the retracted state and the extended state (FIG. 1-2);
Claim 13: wherein the prong of the boom arm and the second link coupling create a visibility window (FIG. 2);
Claim 14: wherein the pair of actuators are positioned below the boom arm when moving between the retracted position and the extended position (FIG. 1-2);
Claim 15: wherein the boom assembly pivot is commonly positioned with a radial lift boom assembly (path is radial in bottom of path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt in view of Bauer et al. (US 4055262) (“Bauer”). Moffitt discloses all the limitations of the claims as discussed above.
Moffitt does not directly show:
Claim 3: wherein the pair of supports are located fore of an air intake access, the air intake access positioned on each side of the mainframe.
Bauer shows a similar device having:
Claim 3: wherein the pair of supports are located fore of an air intake access, the air intake access positioned on each side of the mainframe (63b are on each side in FIG. 7);
for the purpose of efficiently cooling the engine for lengthening service life of the machine and reducing engine noise (column 8, lines 24-36). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moffitt as taught by Bauer and include Bauer’s similar device having:
Claim 3: wherein the pair of supports are located fore of an air intake access, the air intake access positioned on each side of the mainframe;
for the purpose of efficiently cooling the engine for lengthening service life of the machine and reducing engine noise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/247,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the phrase “wherein the boom assembly pivot is located aft of the operator cab and is commonly positioned for both a vertical lift boom assembly and a radial lift boom assembly” in the current application is a broader version of the phrase “wherein the boom assembly pivot is located aft of the operator cab, the boom assembly pivot interchangeably accommodating a vertical lift boom assembly and a radial lift boom assembly” in the copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6325589 to Jang et al. discloses a visibility window at 42b in FIG. 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652